DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "data storage medium" in line 11 of Claim 1 and “processing device” in line 12 of Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-9 are objected to because of the following informalities:
Regarding claim 1, the limitation “said algorithm comprising instructions for manipulating said data;” in line 13 should read “said algorithm comprising instructions for: manipulating said data;”. Applicant is also advised to put “manipulating said data;” on its own line, as is done for the rest of the algorithm instructions recited thereafter.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the limitation “detecting at least one sensor” in line 16 is not enabled by the specification as currently claimed. Detecting a sensor implies an active search or check for connection of a sensor to the system. However, Applicant’s specification as originally filed does not disclose or teach such a method step. 
The broadest reasonable interpretation of claim 1 covers a method for using a dry powder inhaler with a sensor, and detecting a signal generated by said sensor. The specification discloses enough information for one of ordinary skill in the art to make a device wherein the sensors are monitored and detecting signals generated by such sensors. The specification does not provide direction on checking for connection or probing the dry powder inhaler to detect any sensors that are coupled to the device. At the time of filing, the state of the art was such that algorithms for inhalers detecting inhalations include detecting signals generated by the sensors, but not necessarily carrying out a protocol or algorithm step to detect the connection of a sensor. The level of one of ordinary skill in the art would be one familiar with the detection of inhalation within an inhaler via a sensor and monitoring of sensor signals in order to analyze and assess the breathing of the user. The level of predictability within the art is high, as the mechanics of measuring and monitoring breathing parameters is well understood and routine. There is no direction provided by the inventor to include an algorithm method step where the dry powder inhaler actively tests connections or probes for the sensors so as to detect them. There are no working examples provided that have such an explicit step of actively testing or attempting to detect any/all sensors. There would be undue experimentation in order to make or use the invention as claimed, as there is no teaching or direction which would suggest including a new method step to explicitly search or probe the dry powder inhaler for ‘detection’ of a sensor.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “detecting at least one sensor” in line 16. It is unclear how the at least one sensor is detected, or if Applicant intends to refer to detecting an input of the at least one sensor. Applicant appears to have no disclosure of probing or instigating a search to detect the presence of sensors. Applicant is advised to clarify what is being detected. For examination purposes the claim limitation will be interpreted as an input of the sensor being detected. 
Claim 8 recites the limitation “said at least one signal” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears Applicant intends to refer to the signal mentioned in claims 6-7, and more particularly in claim 7, as claim 7 further limits and specifies the type of signal being measured by the sensor. Applicant is advised to correct the dependency of claim 8 to establish proper antecedent support. For claim examination purposes the claim will be interpreted as being dependent on claim 7.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of U.S. Patent No. 10,675,421 B2 in view of Lanpher (U.S Publication No. 5,333,106 A). 
Regarding claim 1, Patent 10,675,421 discloses a method for measuring pressure differential during an inhalation maneuver (Claim 17 line 7-8), comprising: 
providing a dry powder inhaler to a subject wherein said dry powder inhaler comprises an attachable monitoring system comprising (Claim 17 lines 1-2): 
an interactive monitoring device comprising at least one sensor configured to attach to, or within, a mouthpiece of said dry powder inhaler, wherein said at least one sensor is in communication with air conduits of said dry powder inhaler to measure real-time changes in air pressure or air flow and generate data (Claim 17 lines 3-8); 
an analog to digital converter (Claim 17 line 8); 
a data storage medium, said data storage medium including a set of machine-readable instructions that are executable by a processing device to implement an algorithm, said algorithm comprising instructions for manipulating said data (Claim 17 lines 9-13); 
transmitting and analyzing said data in real time generated from said subject (Claim 17 lines 14-15); 
detecting at least one sensor (Claim 17 line 15); 
filtering said data (Claim 17 line 16); 
transforming said data (Claim 17 line 16); 
analyzing said data (Claim 17 lines 16-17); and 
monitoring the subject using said data (Claim 17 line 18).
Patent 10,675,421 does disclose the having the patient inhale for at least one second, and monitoring the subject using the data in a display in real time. In order to receive the real-time changes in air pressure or air flow within the inhaler, and to manipulate the data as claimed in Patent 10,675,421, the user must be required to breathe and inhale through the device. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as claimed in Patent 10,675,421 to have included having the patient inhale for at least one second, in order to provide the real-time changes in air pressure or air flow to manipulate the data.
Patent 10,675,421 also does not discloses monitoring the subject using the data in a display in real time. 
 Lanpher teaches monitoring the subject using the data in a display in real time (see Fig. 4a-b and Col. 23 lines 4-51, the flow data may be shown to the patient through display 126, which displays in real time; The display monitors the subject using the data in real time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Patent 10,675,421 to have included monitoring the subject using the data in a display in real time, such as that taught by Lanpher, in order to allow the patient to have feedback on their inhalation (see Fig. 4a-b and 5, also see Col. 23 lines 4-51).
Regarding claim 2, Patent 10,675,421 discloses the method of claim 1.
Patent 10,675,421 further discloses wherein said at least one sensor is a sound sensor (Claim 18 line 2; A microphone is a sound sensor).
Regarding claim 3, Patent 10,675,421 discloses the method of claim 1.
Patent 10,675,421 further discloses wherein said inhalation maneuver causes at least one sensor to generate data from said air conduits (see Claim 17 line 5-8).
Regarding claim 4, Patent 10,675,421 discloses the method of claim 1.
Patent 10,675,421 further discloses wherein said at least one sensor is a microphone (Claim 18 line 2).
Regarding claim 5, Patent 10,675,421 discloses the method of claim 1.
Patent 10,675,421 further discloses wherein said interactive monitoring device is a detachable device (see Claim 19 lines 1-3).
Claims 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of U.S. Patent No. 10,675,421 B2 in view of Lanpher (U.S Publication No. 5,333,106 A), as applied to claim 1, in further view of Hunter (U.S Publication No. 2009/0151718 A1).
Regarding claim 6, Patent 10,675,421 discloses the method of claim 1.
Patent 10,675,421 further discloses wherein the at least one sensor detects at least one signal generated from said dry powder inhaler and transmits in real-time said at least one signal (see Claim 17 lines 5-8 and 14-15).
Patent 10,675,421 is silent regarding transmission of the sensor signal to at least one external device comprising a microprocessor by wireless communication for analysis of said at least one signal to generate a data set for real-time display of the inhalation maneuver concurrently being performed by performed by said subject.
Hunter teaches transmitting the sensor signal to an external device with a microprocessor by wireless communication (see Fig. 6 and Paragraphs 0059-0061, the inhaler device 152 may wirelessly send the data collected from respiration to an external device such as 154/156/158; The external devices are phones or computers and thus have processors) for analysis of said at least one signal to generate a data set for real-time display of the inhalation maneuver concurrently being performed by performed by said subject (see Paragraph 0059-0061, the external device may diagnose or assess the conditions of the patient’s respiratory system over the breaths recorded; Further the data may be displayed to a physician or guardian for determination of the inhalation/respiratory state).
                Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Patent 10,675,421 to have included transmitting the sensor signal wirelessly to an external device for analysis and display of the signal in real-time, such as that taught by Hunter, in order to leverage the functionality and processing power of external devices for diagnosis (Paragraph 0059) or to communicate the respiratory data to a healthcare provider (Paragraph 0061).
Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of U.S. Patent No. 10,675,421 B2 in view of Lanpher (U.S Publication No. 5,333,106 A) and Hunter (U.S Publication No. 2009/0151718 A1), as applied to claim 1 and 6, in further view of Andersson (U.S Patent No. 5,331,953 A).
Regarding claim 7, Patent 10,675,421 discloses the method of claim 6.
Patent 10,675,421 is silent regarding wherein said at least one signal is a sound signal.
However, Andersson teaches measuring a sound signal for determination of the inhalatory flow (see Fig. 5 and Col. 2 lines 32-45, Col. 4 lines 8-10 and 62-68).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Patent 10,675,421 to include a microphone measuring a sound signal, such as that taught by Andersson, in order to determine valid or acceptable inspiratory flow from the sounds generated by inhalation (see Col. 2 lines 32-45, Col. 4 lines 8-10 and 62-68, also see Claims 3-4).
Regarding claim 8, Patent 10,675,421 discloses the method of claim 7.
Andersson further discloses wherein said at least one sensor is configured to further measure said at least one signal (As taught by Andersson, the microphone sensor is configured to measure the sound signal for detection of inhalatory flows, see Col. 2 lines 32-45, Col. 4 lines 8-10 and 62-68, also see Claims 3-4).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of U.S. Patent No. 10,675,421 B2 in view of Lanpher (U.S Publication No. 5,333,106 A), as applied to claim 1, in further view of Zierenberg (U.S Publication No. 2003/0235538 A1).
Regarding claim 9, Patent 10,675,421 discloses the method of claim 1.
Patent 10,675,421 is silent regarding wherein said dry powder inhaler has a resistance value between about 0.065 (√kPa)/liter per minute and about 0.200 (√kPa)/liter per minute.
Zierenberg teaches that a dry powder inhaler should have a low flow resistance for efficient delivery of the medicament (Paragraph 0022) and further wherein the resistance is advantageously in the range of 0.01 to 0.1 (√kPa)/liter per minute (see Paragraphs 0027-0028).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Patent 10,675,421 to have a flow resistance between 0.065 (√kPa)/liter per minute and about 0.200 (√kPa)/liter per minute, such as that taught by Zierenberg, in order to provide efficient delivery of the powder (Paragraph 0022).
A method for monitoring an inhalation maneuver in real-time corresponding to characteristic patterns of a patient's use of a dry powder inhalation system, comprising: providing a dry powder inhaler to the patient, said dry powder inhaler includes a mouthpiece, a unit dose cartridge structurally configured for said dry powder inhaler, and an attachable interactive training device comprising at least one sensor attached to or within the mouthpiece in communication with inhaler air conduits of said dry powder inhaler, wherein the at least one sensor detects at least one signal generated from said dry powder inhaler and transmits in real-time by wireless communication said at least one signal to at least one external device comprising a microprocessor for analysis of said at least one signal to generate data for real-time display of an inhalation maneuver concurrently being performed by the patient.
Claims 10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-9, 11-13 and 15 of U.S. Patent No. 10,675,421 B2.
Regarding claim 10, Patent 10,675,421 discloses a method for monitoring an inhalation maneuver in real-time corresponding to characteristic patterns of a patient's use of a dry powder inhalation system (Claim 1 line 1 and lines 8-16; Characteristic patterns of a patient’s use can include inhalation, and thus the characteristic patterns are monitored), comprising: 
providing a dry powder inhaler to the patient, said dry powder inhaler includes (Claims 1 line 2 and 14-15, the inhaler is provided to the patient)
a mouthpiece (Claim 1 line 2), 
a unit dose cartridge structurally configured for said dry powder inhaler (Claim 1 lines 3-4), and 
an attachable interactive training device comprising (Claim 1 line 5) 
at least one sensor attached to or within the mouthpiece in communication with inhaler air conduits of said dry powder inhaler, wherein the at least one sensor detects at least one signal generated from said dry powder inhaler and transmits in real-time by wireless communication said at least one signal to at least one external device comprising a microprocessor for analysis of said at least one signal to generate data for real-time display of an inhalation maneuver concurrently being performed by the patient (Claim 1 lines 6-15).
Regarding claim 12, Patent 10,675,421 discloses the method of claim 10.
Patent 10,675,421 further discloses wherein said at least one signal is a sound signal (Claim 2 lines 1-2).
Regarding claim 13, Patent 10,675,421 discloses the method of claim 10.
Patent 10,675,421 further discloses wherein said at least one sensor is a pressure sensor, temperature sensor, sound sensor, or optical sensor (Claim 15 lines 1-3).
Regarding claim 14, Patent 10,675,421 discloses the method of claim 10.
Patent 10,675,421 further discloses wherein said unit dose cartridge comprises a dry powder for pulmonary delivery (Claim 7 lines 1-3).
Regarding claim 15, Patent 10,675,421 discloses the method of claim 10.
Patent 10,675,421 further discloses wherein the dry powder comprises diketopiperazine microparticles (Claim 8 lines 1-3).
Regarding claim 16, Patent 10,675,421 discloses the method of claim 10.
Patent 10,675,421 further discloses wherein the dry powder comprises at least one active ingredient (Claim 9 lines 1-3).
Regarding claim 17, Patent 10,675,421 discloses the method of claim 10.
Patent 10,675,421 further discloses wherein said dry powder inhaler has a resistance value between about 0.065 (√kPa)/liter per minute and about 0.200 (√kPa)/liter per minute (Claim 11 lines 1-4).
Regarding claim 18, Patent 10,675,421 discloses the method of claim 13.
Patent 10,675,421 further discloses wherein an analog to digital converter communicates at least one sound signal from the sound sensor to a microprocessor configured to analyze and process said at least one sound signal (Claim 4 lines 1-4).
for said characteristic pattern (Claim 
Regarding claim 19, Patent 10,675,421 discloses the method of claim 10.
Patent 10,675,421 further discloses wherein said at least one external device comprises an analog to digital converter (Claim 12, lines 1-3)
Regarding claim 20, Patent 10,675,421 discloses the method of claim 13.
Patent 10,675,421 further discloses wherein said at least one external device comprises a display device (Claim 13 lines 1-3).
Claims 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,675,421 B2, as applied to claim 10, in further view of Lanpher (U.S Publication No. 5,333,106 A).
Regarding claim 11, Patent 10,675,421 discloses the method of claim 10.
Patent 10,675,421 is silent regarding wherein said at least one signal is derived from a pressure differential generated in said dry powder inhaler.
Lanpher teaches wherein said at least one signal is derived from a pressure differential generated in said dry powder inhaler (see Col. 12 lines 1-6, the device includes pressure transducer 120 which is a differential pressure transducer to detect the pressure change relative to ambient).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Patent 10,675,421 to include deriving the signal from a pressure differential from a differential pressure sensor, such as that taught by Lanpher, in order to detect a change in pressure from inhalation/dispensation (Col. 12 lines 1-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanpher (U.S Publication No. 5,333,106 A) in view of Strupat (U.S Publication No. 2002/0090601 A1).
Regarding claim 1, Lanpher discloses a method for measuring pressure differential during an inhalation maneuver, comprising:
providing a dry powder inhaler (inhaler means 100, see Fig. 1A-C; also see Claims 1 and 3, the inhaler means may include a dry powder generator instead of an MDI) to a subject wherein said dry powder inhaler comprises an attachable monitoring system (elements 112-128, all of which are attached to the inhaler through coupler 112, and thus the system is attachable) comprising:
an interactive monitoring device (elements of 108/116/120, 122, 123,124, 126), comprising
at least one sensor (flow measurement means 114/116, sensor means 108, differential pressure transducer 120, see Col. 11 line 56 – Col. 12 line 10) communicating with a mouthpiece (mouthpiece 102, see Fig. 1B) of said dry powder inhaler (see Fig. 1b, the sensors are fluidically connected to the mouthpiece), wherein said at least one sensor is in communication with air conduits of said dry powder inhaler to measure real-time changes in air pressure or air flow and generate data (see Fig. 1b and Col. 11 line 61-65, sensor 114 is a pneumotach which measures air flow through the conduits of 104 and through 112/114/116; also see Col. 12 lines 33-49, pressure transducer 120 measures the pressure changes within the housing 104 compared to atmosphere);
an analog to digital converter (analog to digital converter 122, Fig. 1b and Col. 12 lines 1-10);
a data storage medium (storage means 123 and memory 126), said data storage medium including a set of machine-readable instructions that are executable by a processing device (microprocessor 124, see Fig. 1b) to implement an algorithm, said algorithm comprising instructions for manipulating said data (see Claim 17, the storage means holds measured parameters that microprocessor can manipulate via the visual display to show the breathing pattern for medicament delivery; also see claim 21; also see Col. 8 line 52 – Col. 9 line 2);
having said subject inhale for at least one second (Col. 13 lines 45-47, the subject starts by inhaling through the spirometer; also see Col. 9 lines 20-28, the inhalation training procedure is set up to have the person inhale for 2 seconds, and a minimum time of 1.5 seconds is estimated as the minimum time for a full patient inhale);
transmitting and analyzing said data in real time generated from said subject (see Col. 13 lines 45-47 and Col. 20 lines 59-64, after inhalation, the data from the sensor is transmitted from the sensors and is acquired as input data on the trigger; The inhalation data may be analyzed to determine the time of actuation);
detecting at least one sensor (see Col. 11 line 56 – Col. 12 line 19, the inputs of the sensors are detected and passed to the A-D converter 122 and/or to the microprocessor 126; Alternatively, see Col. 20 line 61, where the sensor input is zeroed, which requires a detection of the sensor to zero the input);
filtering said data (see Col. 18 lines 23-30 and data smoothing step 302, the data may be filtered to prevent feedback from perturbations in the signal);
transforming said data (see Col. 18 lines 25-45 and data weighting step 303; the input data may have a weight applied to provide incentives for training/improving and to shift the target breathing envelope signal; also see Col. 19 line 61 – Col. 20 line 2);
analyzing said data (see Fig. 5a-c and Col. 20 lines 16-46, the flow rate over the testing period may be analyzed to determine a grade for adherence to the prescribed flow profile; It is noted that applicant has not claimed an ordering for this step of analyzing in relation to the monitoring, and this analysis occurs after the monitoring step); and
monitoring the subject using said data in a display in real time (see Fig. 4a-b and Col. 23 lines 4-51, the flow data may be shown to the patient through display 126, which displays in real time; The display monitors the subject using the data in real time).
Lanpher is silent regarding wherein the sensor is attached to, or within, the mouthpiece of the inhaler.
Strupat teaches wherein a sensor detecting inhalation is attached to, or within, the mouthpiece of the inhaler (see Fig. 5 and Paragraphs 0053 and 0056, vane 302 and sensor 308 are positioned within the mouthpiece 216 of the inhaler and measure the inhalation flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lanpher to include positioning the sensing tubing of the pressure sensor in the mouthpiece, such as that taught by Strupat, in order to place the sensor along the inhalatory flow path to more directly measure it (Paragraph 0053-0056; The vane is suitable for direct flow measurement). Furthermore, Strupat teaches that the pressure sensor may be positioned within the mouthpiece or on the opposite end thereof (Fig. 3-5) and thus the positioning of the pressure sensor does not effect the detection of pressure changes so long as the sensor is along the direction of flow. Thus, the placement of the pressure sensor is a matter of design choice. See MPEP 2144.04 (VI)(C) regarding rearrangement of parts.
Examiner further notes that positioning the sensing conduit 118, which the pressure outputs are conveyed through for detection by the pressure transducer 120, within the mouthpiece would thus not change the effect of measuring the pressure differential generated by inhalation. Further, that disconnecting of the tube of 118 from the mouthpiece allows for attachment and detachment from the inhaler.
Regarding claim 2, Lanpher discloses the method of claim 1.
Lanpher further discloses wherein said at least one sensor is a pressure sensor (pressure transducer 120; also see Col. 12 lines 33-49).
Regarding claim 3, Lanpher discloses the method of claim 1.
Lanpher further discloses wherein said inhalation maneuver causes said at least one sensor to generate data from said air conduits (see Col. 11 line 61 – Col. 12 line 10, the flow sensor 114 measures the flow of air/aerosol through the mouthpiece and air conduits attached thereto and thus detects inhalation maneuver data; Col. 12 lines 40-49, the pressure transducer measures the pressure drop from inhalation).
Regarding claim 5, Lanpher discloses the method of claim 1.
Lanpher further discloses wherein said interactive monitoring device is a detachable device (see Fig. 1 and Col. 11 lines 56-60, the monitoring device is detachable/attachable via coupler 112).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanpher (U.S Publication No. 5,333,106 A) in view of Strupat (U.S Publication No. 2002/0090601 A1), as applied to claim 1, in further view of Andersson (U.S Patent No. 5,331,953 A).
Regarding claim 4, Lanpher discloses the method of claim 1.
Lanpher is silent regarding wherein said at least one sensor is a microphone.
However, Andersson teaches using a microphone sensor to measure a sound signal for determination of the inhalatory flow (see Fig. 5 and Col. 2 lines 32-45, Col. 4 lines 8-10 and 62-68).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lanpher to include a microphone measuring a sound signal, such as that taught by Andersson, in order to determine valid or acceptable inspiratory flow from the sounds generated by inhalation (see Col. 2 lines 32-45, Col. 4 lines 8-10 and 62-68, also see Claims 3-4).
Claims 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanpher (U.S Publication No. 5,333,106 A) in view of Strupat (U.S Publication No. 2002/0090601 A1), as applied to claim 1, in further view of Hunter (U.S Publication No. 2009/0151718 A1).
Regarding claim 6, Lanpher discloses the method of claim 1.
Lanpher further discloses wherein the at least one sensor detects at least one signal generated from said dry powder inhaler and transmits in real-time said at least one signal (see Fig. 1b and Col. 11 line 61-65 and see Col. 12 lines 33-49, sensor 114 and 120 detect a flow or pressure signal generated within the inhaler and transmits the data/signal in real time to the microprocessor to display/provide feedback to the user).
Lanpher is silent regarding transmission of the sensor signal to at least one external device comprising a microprocessor by wireless communication for analysis of said at least one signal to generate a data set for real-time display of the inhalation maneuver concurrently being performed by performed by said subject.
Hunter teaches transmitting the sensor signal to an external device with a microprocessor by wireless communication (see Fig. 6 and Paragraphs 0059-0061, the inhaler device 152 may wirelessly send the data collected from respiration to an external device such as 154/156/158; The external devices are phones or computers and thus have processors) for analysis of said at least one signal to generate a data set for real-time display of the inhalation maneuver concurrently being performed by performed by said subject (see Paragraph 0059-0061, the external device may diagnose or assess the conditions of the patient’s respiratory system over the breaths recorded; Further the data may be displayed to a physician or guardian for determination of the inhalation/respiratory state).
                Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lanpher to have included transmitting the sensor signal wirelessly to an external device for analysis and display of the signal in real-time, such as that taught by Hunter, in order to leverage the functionality and processing power of external devices for diagnosis (Paragraph 0059) or to communicate the respiratory data to a healthcare provider (Paragraph 0061).
Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanpher (U.S Publication No. 5,333,106 A) in view of Strupat (U.S Publication No. 2002/0090601 A1) and Hunter (U.S Publication No. 2009/0151718 A1), as applied to claims 1 and 6, in further view of Andersson (U.S Patent No. 5,331,953 A).
Regarding claim 7, Lanpher discloses the method of claim 6.
Lanpher is silent regarding wherein said at least one signal is a sound signal.
However, Andersson teaches measuring a sound signal for determination of the inhalatory flow (see Fig. 5 and Col. 2 lines 32-45, Col. 4 lines 8-10 and 62-68).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lanpher to include a microphone measuring a sound signal, such as that taught by Andersson, in order to determine valid or acceptable inspiratory flow from the sounds generated by inhalation (see Col. 2 lines 32-45, Col. 4 lines 8-10 and 62-68, also see Claims 3-4).
Regarding claim 8, Lanpher discloses the method of claim 7.
Andersson further discloses wherein said at least one sensor is configured to further measure said at least one signal (As taught by Andersson, the microphone sensor is configured to measure the sound signal for detection of inhalatory flows, see Col. 2 lines 32-45, Col. 4 lines 8-10 and 62-68, also see Claims 3-4).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanpher (U.S Publication No. 5,333,106 A) in view of Strupat (U.S Publication No. 2002/0090601 A1), as applied to claims 1, in further view of Zierenberg (U.S Publication No. 2003/0235538 A1).
Regarding claim 9, Lanpher discloses the method of claim 1.
Lanpher is silent regarding wherein said dry powder inhaler has a resistance value between about 0.065 (√kPa)/liter per minute and about 0.200 (√kPa)/liter per minute.
Zierenberg teaches that a dry powder inhaler should have a low flow resistance for efficient delivery of the medicament (Paragraph 0022) and further wherein the resistance is advantageously in the range of 0.01 to 0.1 (√kPa)/liter per minute (see Paragraphs 0027-0028).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lanpher to have a flow resistance between 0.065 (√kPa)/liter per minute and about 0.200 (√kPa)/liter per minute, such as that taught by Zierenberg, in order to provide efficient delivery of the powder (Paragraph 0022).
Claim 10-11, 13-14 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanpher (U.S Publication No. 5,333,106 A) in view of Strupat (U.S Publication No. 2002/0090601 A1) and Hunter (U.S Publication No. 2009/0151718 A1).
Regarding claim 10, Lanpher discloses a method for monitoring an inhalation maneuver in real-time corresponding to characteristic patterns of a patient's use of a dry powder inhalation system, comprising:
providing a dry powder inhaler to the patient (inhaler means 100, see Fig. 1A-C; also see Claims 1 and 3, the inhaler means may include a dry powder generator instead of an MDI), said dry powder inhaler includes
a mouthpiece (mouthpiece 102, see Fig. 1B),
a unit dose cartridge structurally configured for said dry powder inhaler (see Col. 9 lines 11-22 and Claim 3, the inhaler may be a dry powder generator, and unit doses may be used to deliver medication for the inhalatory period), and
an attachable interactive training device (elements of 108/116/120, 122, 123,124, 126) comprising
at least one sensor (flow measurement means 114/116, sensor means 108, differential pressure transducer 120, see Col. 11 line 56 – Col. 12 line 10) communicating with the mouthpiece in communication with inhaler air conduits of said dry powder inhaler (see Fig. 1B, the sensors are in communication with the mouthpiece and the air conduits of the inhaler), wherein the at least one sensor detects at least one signal generated from said dry powder inhaler and transmits in real-time (see Fig. 1b and Col. 11 line 61-65 and see Col. 12 lines 33-49, sensor 114 and 120 detect a flow or pressure signal generated within the inhaler and transmits the data/signal in real time to the microprocessor to display/provide feedback to the user).
Lanpher is silent regarding wherein the sensor is attached to, or within, the mouthpiece of the inhaler.
Strupat teaches wherein a sensor detecting inhalation is attached to, or within, the mouthpiece of the inhaler (see Fig. 5 and Paragraphs 0053 and 0056, vane 302 and sensor 308 are positioned within the mouthpiece 216 of the inhaler and measure the inhalation flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lanpher to include a sensor in the mouthpiece, such as that taught by Strupat, in order to place the sensor along the inhalatory flow path to more directly measure it (Paragraph 0053-0056; The vane is suitable for direct flow measurement).
Lanpher is silent regarding transmission of the sensor signal to at least one external device comprising a microprocessor by wireless communication for analysis of said at least one signal to generate a data set for real-time display of the inhalation maneuver concurrently being performed by performed by the patient.
Hunter teaches transmitting the sensor signal to an external device with a microprocessor by wireless communication (see Fig. 6 and Paragraphs 0059-0061, the inhaler device 152 may wirelessly send the data collected from respiration to an external device such as 154/156/158; The external devices are phones or computers and thus have processors) for analysis of said at least one signal to generate a data set for real-time display of the inhalation maneuver concurrently being performed by performed by said subject (see Paragraph 0059-0061, the external device may diagnose or assess the conditions of the patient’s respiratory system over the breaths recorded; Further the data may be displayed to a physician or guardian for determination of the inhalation/respiratory state).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lanpher to have included transmitting the sensor signal wirelessly to an external device for analysis and display of the signal in real-time, such as that taught by Hunter, in order to leverage the functionality and processing power of external devices for diagnosis (Paragraph 0059) or to communicate the respiratory data to a healthcare provider (Paragraph 0061).
Regarding claim 11, Lanpher discloses the method of claim 10.
Lanpher further discloses wherein said at least one signal is derived from a pressure differential generated in said dry powder inhaler (see Col. 12 lines 1-6, pressure transducer is a differential pressure transducer and thus the pressure signal is derived from a pressure differential; It is also noted that Hunter also measures differential pressure, see Paragraph 0040 of Hunter).
Regarding claim 13, Lanpher discloses the method of claim 10.
Lanpher further discloses wherein said at least one sensor is a pressure sensor (pressure transducer 120; also see Col. 12 lines 33-49).
Regarding claim 14, Lanpher discloses the method of claim 10.
Lanpher further discloses wherein said unit dose cartridge comprises a dry powder for pulmonary delivery (see Col. 2 lines 21-23 and Claim 3, the inhaler may be a dry powder generator, which delivers a dry powder for inhalation).
Regarding claim 19, Lanpher discloses the method of claim 10.
Hunter further teaches wherein said at least one external device comprises an analog to digital converter (see Fig. 6 and Paragraph 0059; The external device may be a smartphone or cellular phone. Cellular phones include analog to digital converters to convert voice into digital signals for transmission, and thus the external device comprises an analog to digital converter. Examiner notes that Applicant has not defined this analog to digital converter of the external device to perform any particular claimed function or method step, and thus as long as an external device that may receive the sensor data includes an A-D converter, it meets the limitations as presently claimed).
Regarding claim 20, Lanpher discloses the method of claim 10.
Hunter further teaches wherein said at least one external device comprises a display device (see Fig. 6 and Paragraph 0059 and 0061; The external devices may comprise PDAs, smartphones, or computers, all of which include a display device; Also see Paragraph 0066, where the control devices may have a display to input directions to the user via the inhaler). 
Claims 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanpher (U.S Publication No. 5,333,106 A) in view of Strupat (U.S Publication No. 2002/0090601 A1) and Hunter (U.S Publication No. 2009/0151718 A1), as applied to claim 10 and 13, in further view of Andersson (U.S Patent No. 5,331,953 A).
Regarding claim 12, Lanpher discloses the method of claim 10.
Lanpher is silent regarding wherein said at least one signal is a sound signal.
However, Andersson teaches measuring a sound signal for determination of the inhalatory flow (see Fig. 5 and Col. 2 lines 32-45, Col. 4 lines 8-10 and 62-68).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lanpher to include a microphone measuring a sound signal, such as that taught by Andersson, in order to determine valid or acceptable inspiratory flow from the sounds generated by inhalation (see Col. 2 lines 32-45, Col. 4 lines 8-10 and 62-68, also see Claims 3-4).
Regarding claim 18, Lanpher discloses the method of claim 13.
Lanpher further discloses an analog to digital converter communicates at least one signal from a sensor to a microprocessor for analysis (see Col. 12 lines 3-19, analog to digital converter 122 converts the analog pressure signals for representation of a digital representation of flow rate to the microprocessor 124. The signal from sensor 108 is also passed through A-D converter 122 before being fed to the microprocessor).
Lanpher is silent regarding wherein the at least one signal is a sound signal from a sound sensor and wherein the microprocessor is configured to analyze and processes said at least one sound signal for a characteristic pattern.
Andersson teaches using a sound sensor to detect at least one sound signal (see Fig. 5 and Col. 2 lines 32-45, Col. 4 lines 8-10 and 62-68) and wherein the microprocessor is configured to analyze and processes said at least one sound signal for a characteristic pattern (Col. 4 lines 8-10 and 62-68 and Fig. 5, the microphone detects different sound signals and analyzes the characteristic pattern to correlate the detected sound to a flow rate; The processor may make a determination of “approved” or “not approved” based on the strength of the inhalation/flow rate generated).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lanpher to include a microphone measuring a sound signal for analyzing the characteristic pattern of the sound signal, such as that taught by Andersson, in order to determine valid or acceptable inspiratory flow from the sounds generated by inhalation (see Col. 2 lines 32-45, Col. 4 lines 8-10 and 62-68, also see Claims 3-4).
Claims 15-16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanpher (U.S Publication No. 5,333,106 A) in view of Strupat (U.S Publication No. 2002/0090601 A1) and Hunter (U.S Publication No. 2009/0151718 A1), as applied to claim 10, in further view of Leone-Bay (U.S Publication No. 2006/0040953 A1).
Regarding claim 15, Lanpher discloses the method of claim 10.
Lanpher is silent regarding wherein the dry powder comprises diketopiperazine microparticles.
Leone-Bay teaches using dry powder diketopiperazine microparticles for inhalation (Claim 1 and Paragraph 0062).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included delivering dry powder with diketopiperazine microparticles, such as that taught by Leone-Bay, in order to aid in transport of biologically active agents to target tissues and to effective administer insulin powder (Paragraph 0062).
Regarding claim 16, Lanpher discloses the method of claim 10.
Lanpher is silent regarding wherein the dry powder comprises at least one active ingredient.
Leone-Bay teaches using dry powder with diketopiperazine microparticles and an active ingredient for inhalation (Claim 1 and Paragraph 0062, insulin, a biologically active agent, may be effectively delivered with DKP).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included delivering dry powder with diketopiperazine microparticles and an active ingredient, such as that taught by Leone-Bay, in order to provide insulin treatment and allow for uptake of the insulin by the target tissues (Paragraph 0062).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanpher (U.S Publication No. 5,333,106 A) in view of Strupat (U.S Publication No. 2002/0090601 A1) and Hunter (U.S Publication No. 2009/0151718 A1), as applied to claim 10, in further view of Zierenberg (U.S Publication No. 2003/0235538 A1).
Regarding claim 17, Lanpher discloses the method of claim 10.
Lanpher is silent regarding wherein said dry powder inhaler has a resistance value between about 0.065 (√kPa)/liter per minute and about 0.200 (√kPa)/liter per minute.
Zierenberg teaches that a dry powder inhaler should have a low flow resistance for efficient delivery of the medicament (Paragraph 0022) and further wherein the resistance is advantageously in the range of 0.01 to 0.1 (√kPa)/liter per minute (see Paragraphs 0027-0028).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lanpher to have a flow resistance between 0.065 (√kPa)/liter per minute and about 0.200 (√kPa)/liter per minute, such as that taught by Zierenberg, in order to provide efficient delivery of the powder (Paragraph 0022).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S 4,984,158 A to Hillsman - inhaler monitoring device with display of detected inhalation compared to different threshold lines for adjustment of performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785